IN THE MATTER OF THE SUSPENSION OF MEMBERS OF THE OKLAHOMA BAR ASSOCIATION



    

	
    
	


		Skip to Main Content
		Accessibility Statement
	




Help
Contact Us




e-payments
Careers











Home
Courts
Decisions
Programs
News
Legal Research
Court Records
Quick Links





OSCN Found Document:IN THE MATTER OF THE SUSPENSION OF MEMBERS OF THE OKLAHOMA BAR ASSOCIATION

					

				
  



				



						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only




IN THE MATTER OF THE SUSPENSION OF MEMBERS OF THE OKLAHOMA BAR ASSOCIATION2019 OK 41Case Number: SCBD-6800Decided: 06/10/2019THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2019 OK 41, __ P.3d __

FOR PUBLICATION IN OBJ ONLY. NOT FOR OFFICIAL PUBLICATION. 


ORDER OF SUSPENSION FOR FAILURE TO COMPLY WITH THE 
RULES FOR MANDATORY CONTINUING LEGAL EDUCATION


On May 20, 2019, the Board of Governors of the Oklahoma Bar Association filed an Application for the suspension of members who failed to comply with mandatory legal education requirements for the year 2018 as required by Rules 3 and 5 of the Rules for Mandatory Continuing Legal Education (MCLE Rules), 5 O.S. 2011, ch. 1, app. 1-B. The Board of Governors recommended the members, whose names appear on the Exhibit A attached to the Application, be suspended from membership in the Oklahoma Bar Association and prohibited from the practice of law in the State of Oklahoma, as provided by Rule 6 of the MCLE Rules.
This Court finds that on March 15, 2019, the Executive Director of the Oklahoma Bar Association mailed, by certified mail to all Oklahoma Bar Association members not in compliance with Rules 3 and 5 of the MCLE Rules, an Order to Show Cause within sixty days why the member's membership in the Oklahoma Bar Association should not be suspended. The Board of Governors determined that the Oklahoma Bar Association members named on Exhibit A of its Application have not shown good cause why the member's membership should not be suspended.
This Court, having considered the Application of the Board of Governors of the Oklahoma Bar Association, finds that each of the Oklahoma Bar Association members named on Exhibit A, attached hereto, should be suspended from Oklahoma Bar Association membership and shall not practice law in this state until reinstated.
IT IS THEREFORE ORDERED that the attorneys named on Exhibit A, attached hereto, are hereby suspended from membership in the Association and prohibited from the practice of law in the State of Oklahoma for failure to comply with the MCLE Rules for the year 2018.
DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 10th DAY OF JUNE, 2019.

/S/CHIEF JUSTICE


Gurich, C.J., Darby, V.C.J., Kauger, Winchester, Edmondson, Colbert and Combs, JJ., concur.


 

 
Exhibit A



 
 



Brent Douglas Berry, OBA No. 18013
			West Ylla Gosney Law Office
			8 S.W. 89th St., Suite 200
			Oklahoma City, OK 73139-8533
Jess Lynn Brewer II, OBA No. 14680
			13428 Palm Ave.
			Edmond, OK 73013
Jade Caldwell, OBA No. 31820
			12316A N. May Ave., Ste. 216
			Oklahoma City, OK 73120
Creighton Coy Collier, OBA No. 19434
			4618 S. Columbia Pl.
			Tulsa, OK 74105
William Christopher Cook, OBA No. 18035
			1001 N.W. 63rd, Ste. 290
			Oklahoma City, OK 73116
Rodney Alan Edwards, OBA No. 2646
			6226 E. 101st St., Ste. 100
			Tulsa, OK 74137
David Brian Fuller, OBA No. 32207
			3931 Highland Drive
			Tahlequah, OK 74464
Douglas Kennard Garrett, OBA No. 12105
			1808 Stonewood Cir.
			Norman, OK 73026-0631
Brandi Lynn Gragg, OBA No. 30335
			P.O. Box 701332
			Tulsa, OK 74170
John Thomas Green, OBA No. 32944
			121 E. Grand Ave.
			Ponca City, OK 74601
Bryan Lynn Kingery, OBA No. 15507
			P.O. Box 398
			Ada, OK 74821-0398


Emilie P. Kirkpatrick, OBA No. 21257
			1901 N. Classen, Ste. 100
			Oklahoma City, OK 73106
Joan Marie Lamson, OBA No. 18756
			3709 N. Miller Ave.
			Oklahoma City, OK 73112
Norman Kyle Mccallum, OBA No. 19676
			102 W Jackson St.
			Hugo, OK 74743-3310
Brandon Scott Nichols, OBA No. 18973
			215 N. Cooke Tr.
			Edmond, OK 73034
Thomas Edward Quirk, OBA No. 30793
			P.O. Box 849
			780 FM 1626
			Manchca, TX 78652-0849
Chad Robert Reineke, OBA No. 20316
			P.O. Box 14733
			Oklahoma City, OK 73113-0733
Daniel Paul Stake, OBA No. 8538
			P.O. Box 202
			Kingfisher, OK 73750
Amber Ann Sweet, OBA No. 31725
			10535 E. 156th St. N
			Collinsville, OK 74021
Joshua James Young, OBA No. 22345
			P.O. Box 1063
			Sapulpa, OK 74067




 

Citationizer© Summary of Documents Citing This Document



Cite
Name
Level



None Found.


Citationizer: Table of Authority



Cite
Name
Level



None Found.


















oscn

				EMAIL: webmaster@oscn.net
				Oklahoma Judicial Center
				2100 N Lincoln Blvd.
				Oklahoma City, OK 73105


courts

Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals
District Courts



decisions

New Decisions
Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals



programs

The Sovereignty Symposium
Alternative Dispute Resolution
Early Settlement Mediation
Children's Court Improvement Program (CIP)
Judicial Nominating Commission
Certified Courtroom Interpreters
Certified Shorthand Reporters
Accessibility ADA







Contact Us
Careers
Accessibility ADA